FINAL ACTION
Response to Amendments
1.	The amendment of Claims 1 and 14-16, dated Sept, 21, 2021, is acknowledged.
Claim Rejections - 35 U.S.C. §112
2.	The following is a quotation of 35 U.S.C. §112 (pre-AIA ), first paragraph:
(a) IN GENERAL.-- The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
3.	Claims 1-16 are rejected under 35 U.S.C. §112(a) 35 U.S.C. §112(a) (or pre-AIA  35 USC §112, first paragraph) as failing to comply with the enablement requirement.  Claims 1 & 16 contain a subject matter “photodiode” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected to make and/or use the invention
Claim Rejections – 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication; • Public use; • On sale; or • Otherwise available to the public before the effective filing date of the claimed invention.
* Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment. 
5.	Claims 1-12 and 14-16 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 7,101,725 to Wada et al (hereinafter Wada). 
In re claim 1, Wada discloses a near-infrared photodetector semiconductor device 1000, comprising:
- a semiconductor layer of a first conductivity type (i.e., silicon substrate, Fig. 8C) with a main surface,
- a trench or a plurality of trenches 1030 in the semiconductor layers at the main surface [Fig. 8D],
- a SiGe alloy layer 1041 in the trench 1030 [col. 9, ln.23], and
- an electrically conductive filling material of a second conductivity type (emphasis, col. 9, ln.26: “succession of layers formed on that initial p-type layer are alternating layers of silicon and SiGe”) in trench 1030, the second type of conductivity obviously being opposite to the first type of conductivity.
	Wada, in short, discloses a photodetector 1000 formed by the semiconductor layer of a first conductivity type (i.e., silicon substrate, Fig. 8C), the SiGe alloy layer 1041 in the trench 1030 [col. 9, ln.23], and the electrically conductive filling material of a second conductivity type (emphasis, col. 9, ln.26: “succession of layers formed on that initial p-type layer are alternating layers of silicon and SiGe”) in the trench 1030. 
In re claim 2, Wada discloses a silicon layer (i.e., alternating layers of silicon and SiGe, in Fig. 8E and col. 9, ln.26)  in the trench 1030.
In re claim 3, Wada discloses the silicon layer doped for the second type of conductivity, and the filling material comprises portion of the silicon layer (i.e., alternating layers of silicon and SiGe, in col. 9 ln.26)

    PNG
    media_image1.png
    196
    421
    media_image1.png
    Greyscale
						
    PNG
    media_image2.png
    106
    239
    media_image2.png
    Greyscale

Application (Fig. 1A)	compared to		Wada (U.S. Patent 7,101,725) Fig. 8C
In re claim 4, Wada discloses the SiGe alloy layer 1041 is undoped or intrinsically doped [col. 9, ln.23].
In re claim 5, Wada discloses the SiGe alloy layers 1041 doped for the second type of conductivity, the silicon layers is undoped or intrinsically doped, and the filling material comprises a portion of the SiGe alloy layer (emphasis from col. 9, ln.26: “succession of layers formed on that initial p-type layer are alternating layers of silicon and SiGe”).
In re claim 6, Wada discloses the silicon layer comprising polysilicon (i.e., silicon substrate, in Fig. 8C).
In re claim 7, Wada discloses the SiGe alloy layer 1041 and the silicon layer filling the trench 1030 (emphasis from Fig. 8E and col. 9, ln.26: “succession of layers formed on that initial p-type layer are alternating layers of silicon and SiGe”).
In re claim 8, Wada discloses the SiGe alloy layers 1041 doped for the second type of conductivity,
and the filling material comprising a portion of the SiGe alloy layer.
In re claims 9-10, Wada discloses the first type of conductivity being n-type conductivity, and the second type of conductivity being p-type conductivity obviously, or the first type of conductivity being p-type conductivity, and the second type of conductivity being n-type conductivity.
In re claim 11, Wada discloses:
- a contact region 1050a of the first type of conductivity in the semiconductor layer at the main surface, the contact region 1050a being at a distance from the trench 1030,
- an electrically conductive contact connection electrically conductively connected with the filling material (emphasis from Fig. 8F and col. 9, ln.42: “p-type contact to region 1050a”), and
- a further electrically conductive contact connection (“p-type contact to region 1050a” in col. 9, ln.42) electrically conductively connected with the contact region 1050a.
In re claim 12, Wada discloses the trench or at least one of the trenches of the plurality of trenches 1030 having a smooth sidewall [Figs. 8C-D].
In re claim 14, Wada discloses the semiconductor layer comprising silicon and the SiGe alloy layer being epitaxially grown on the semiconductor layer [col. 9, lns.20-40].
In re claim 15, Wada discloses:
- the semiconductor layer being silicon (i.e., silicon substrate, in Fig. 8C),
- the SiGe alloy layer 1041 epitaxially grown on the semiconductor layer in the trench or the plurality of trenches 1030 and on the main surface [Fig. 8E and col. 9, ln.23],
- the semiconductor layer applied on the SiGe alloy layer in the trench or plurality of trenches 1030 and above the main surface (emphasis from col. 9, ln.26: “succession of layers formed on that initial p-type layer are alternating layers of silicon and SiGe”),
- the SiGe alloy layer 1041 and the semiconductor layer completely filling the trench or the plurality of trenches, and
- a contact connection (emphasis from Fig. 8F and col. 9, ln.42: “p-type contact to region 1050a”) contacting the SiGe alloy layer 1041.
In re claim 16, Wada discloses a near-infrared photodetector semiconductor device, comprising:
- a semiconductor layer of a first type of conductivity (i.e., silicon substrate, Fig. 8C) with a main surface, the semiconductor layer being a silicon,
- a trench or a plurality of trenches 1030 in the semiconductor layer at the main surface [col. 8, ln.64],
- a SiGe alloy layer 1041 in the trench or the plurality of trenches 1030 [Fig. 8E and col. 9, ln.23], the SiGe alloy layer being doped for a second type of conductivity opposite to the first type of conductivity,
1030 (emphasis from Fig. 8E & col. 9, ln.26: “succession of layers formed on that initial p-type layer are alternating layers of silicon and SiGe”), the filling material comprising a portion of the SiGe alloy layer,
- a silicon layer (i.e., alternating layers of silicon and SiGe, in col. 9, ln.26) in the trench or the plurality of trenches 1030, the silicon layer being undoped or intrinsically doped, 
- the SiGe alloy layer 1041 being epitaxially grown on the semiconductor layer in the trench or the plurality of trenches 1030 and on the main surface, 
- the semiconductor layer being applied on the SiGe alloy layer (emphasis from col. 9, ln.26: “succession of layers formed on that initial p-type layer are alternating layers of silicon and SiGe”) in the trench or plurality of trenches 1030 and above the main surface,
- the SiGe alloy layer 1041 and the semiconductor layer completely filling the trench or the plurality of trenches, and
- a contact connection (emphasis from Fig. 8F and col. 9, ln.42: “p-type contact to region 1050a”) contacting the SiGe alloy layer 1041.
Wada, in short, discloses the photodetector 1000 formed by the semiconductor layer of a first conductivity type (i.e., silicon substrate, Fig. 8C), the SiGe alloy layer 1041 in the trench 1030 [col. 9, ln.23], and the electrically conductive filling material of a second conductivity type (emphasis, col. 9, ln.26: “succession of layers formed on that initial p-type layer are alternating layers of silicon and SiGe”) in the trench 1030. 
Claim Rejections – 35 U.S.C. §103
6.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. Non-Obvious Subject Matter:
           A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	Claims 1-16 are rejected under 35 U.S.C. §103(a) as being unpatentable over Koklu et al (U.S. Patent No. 10,840,282) in view of Clark et al (U.S. Patent 8,039,738) or Xu et al (U.S. Patent 8,222,657)

    PNG
    media_image3.png
    180
    392
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    233
    451
    media_image4.png
    Greyscale
	
    PNG
    media_image5.png
    248
    471
    media_image5.png
    Greyscale

Koklu (US Pat 10,840,282)Fig.1A VS. Clark (US Pat 8,039,738) Fig.5; Xu (US Pat 8,222,657)Fig.3A
In re claim 1, Koklu discloses a near-infrared photodetector semiconductor device 119 [col. 6, ln.38], comprising:
- a semiconductor layer of a first conductivity type (i.e., n-type implant layer 105 in Fig. 1A, 205 in Fig. 2A, 305 in Fig. 3A,  405 in Fig. 4A,  505 in Fig. 5A,  605 in Fig. 6A) with a main surface,
- a trench or plurality of trenches (i.e., enclosure of 107) in the semiconductor layer at the main surface, 
- an alloy layer 107 in the trench [col. 6, ln.3], and 
- an electrically conductive filling material of a second conductivity type (i.e., p-type implant layer 107, col. 6, ln.5) in the trench, the second type of conductivity obviously being opposite to the first type of conductivity.
	Koklu suggests layer 107 (emphasis from col. 6, lns.3-8: “p-type implant layer 107 can be composed of crystalline silicon, polycrystalline silicon, germanium, indium gallium arsenide, lead sulphide, or indium phosphide”), but not explicitly SiGe alloy. 
Clark, teaching an analogous “near-infrared photodetector” art to that of Koklu, discloses:
- a SiGe alloy layer 520 [Fig. 5 and col. 5, ln.8] in a trench, and
- an electrically conductive filling material of a second conductivity type (i.e., bulk UC layer 650, in Fig. 6 and col. 5, ln.18) in the trench.
Xu, teaching an analogous “near-infrared photodetector” art to that of Koklu, discloses:
- a SiGe alloy layer (i.e., relaxed Si1-XGeX buffer layer, in Fig. 3A and col. 8, ln.16) in a trench, and
- an electrically conductive filling material of a second conductivity type (i.e., Ge or Si1-ZGeZ channel layer, in col. 8, ln.16) in the trench.
It would have been obvious to a person having skills in the art to have modified the layer of Koklu by utilizing SiGe alloy.  Since this is merely an alternative layer material, it has been held that substituting one known material for another involves routine skill in the memory structure art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
Koklu in view of Clark discloses a photodetector 119 [col. 6, ln.38] formed by the semiconductor layer of a first conductivity type (i.e., n-type implant layer 105 in Fig. 1A, 205 in Fig. 305 in Fig. 3A,  405 in Fig. 4A,  505 in Fig. 5A,  605 in Fig. 6A), the SiGe alloy layer 520 [Fig. 5 & col. 5, ln.8 in Clark] in the trench (i.e., enclosure of 107), and the electrically conductive filling material of second conductivity type (i.e., p-type implant layer 107, col. 6, ln.5) in trench 107. 
In re claim 2, Koklu discloses a silicon layer 105 in the trench or the plurality of trenches [Fig. 1A].
In re claim 3, Koklu discloses the silicon layer 105 doped for the second type of conductivity, and the filling material comprises a portion of the silicon layer [col 5, lns.62-67].
In re claim 4, Koklu discloses the alloy layer 107 is undoped or intrinsically doped [col. 6, lns.3-10].
In re claim 5, Koklu discloses the alloy layers 107 doped for the second type of conductivity, the silicon layers 105 undoped or intrinsically doped, and the filling material comprising a portion of the alloy layer
In re claim 6, Koklu discloses the silicon layer 105 comprising polysilicon [col 5, lns.62-64].
In re claim 7, Koklu discloses the alloy layer 107 and the silicon layer 105 filling the trench [Fig. 1A].
In re claim 8, Koklu discloses the alloy layers 107 doped for the second type of conductivity, and the filling material 105 comprising a portion of the alloy layer [Fig. 1A and cols. 5-6].
In re claims 9-10, Koklu discloses the first type of conductivity being n-type conductivity, and the second type of conductivity being p-type conductivity obviously, or the first type of conductivity being p-type conductivity, and the second type of conductivity being n-type conductivity.
In re claim 11, Koklu discloses:
- a contact region (i.e., regions underlying contacts 115, 117, in Fig. 1A) of the first type of conductivity in the semiconductor layer 103 at the main surface, the contact region being at a distance from the trench
- an electrically conductive contact connection (i.e., contact 115 in Fig. 1A, 215 in Fig. 2A, 315 in Fig. 3A,  415 in Fig. 4A,  515 in Fig. 5A,  615 in Fig. 6A) electrically connected with the filling material, and
- a further electrically conductive contact connection 117 electrically conductively connected with the contact region [Fig. 1A].
In re claim 12, Koklu discloses the trench having a smooth sidewall [Figs. 1-6].
In re claim 13, none of the cited arts suggests the trench having a grooved sidewall.
It would have been an obvious matter of design choice to make the trench sidewall of whatever form or shape was desired or expedient.  A change in shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey, 149 USPQ 47.
In re claim 14, Koklu discloses the semiconductor layer 105 comprising silicon[,] and the alloy layer being epitaxially grown on the semiconductor layer [col. 5, ln.63 and col. 6, ln.5].
In re claim 15, Koklu discloses:
105 being silicon [Fig. 1A and col. 5, ln.63],
- the alloy layer 107 epitaxially grown on the semiconductor layer in the trench and on main surface [col. 6, ln.3-10],
- the semiconductor layer applied on the alloy layer in the trench and above the main surface,
- the alloy layer 107 and the semiconductor layer 105 completely filling the trench, and
- a contact connection 115, 117 contacting the alloy layer 107 [Fig. 1A].
In re claim 16, Koklu discloses a photodetector semiconductor device 119 [col. 6, ln.38], comprising:
- a semiconductor layer of a first conductivity type (i.e., substrate 103, in Fig. 1A) with a main “top” surface, the semiconductor layer 103 being a silicon [col. 5, ln.58],
- a trench or a plurality of trenches (i.e., enclosure of 105) in semiconductor layer 103 at main surface, 
- an alloy layer (i.e., n-type implant layer 105 in Fig. 1A, or 205 in Fig. 2A, 305 in Fig. 3A, 405 in Fig. 4A, 505 in Fig. 5A, 605 in Fig. 6A) in the trench [col. 6, ln.3], the n-type layer 105 being doped for a second type of conductivity opposite to the first type of conductivity,
- an electrically conductive filling material of a second conductivity type (i.e., p-type implant layer 107, in col. 6, ln.5) in the trench, the filling material comprising a portion of the alloy layer 105,
- a silicon layer 107 in trench, the silicon layer being undoped or intrinsically doped [col. 6, ln.10], 
- the alloy layer 105 being epitaxially grown on the semiconductor layer 103 in the trench and on the main surface, 
- the semiconductor layer 107 being applied on alloy layer 105 in the trench and above the main surface,
- the alloy layer 105 and the semiconductor layer 107 completely filling the trench [col. 6, lns.3-10], 
- and a contact connection 115, 117 contacting the alloy layer 105.
Koklu suggests the alloy layer 107 (emphasis from col. 6, lns.3-8: “p-type implant layer 107 can be composed of crystalline silicon, polycrystalline silicon, germanium, indium gallium arsenide, lead sulphide, or indium phosphide”), but not explicitly SiGe alloy.
Clark discloses a SiGe alloy layer 520 [Fig. 5 and col. 5, ln.8] in a trench.  Xu discloses a SiGe alloy layer (i.e., relaxed Si1-XGeX buffer layer, in Fig. 3A and col. 8, ln.16) in a trench.
It would have been obvious to a person having skills in the art to have modified the layer of Koklu by utilizing a SiGe alloy. Since this is merely an alternative layer material, it has been held that substituting one known material for another involves routine skill in the memory structure art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
Koklu in view of Clark discloses a photodetector 119 [col. 6, ln.38] formed by the semiconductor layer of a first conductivity type (i.e., n-type implant layer 105 in Fig. 1A, 205 in Fig. 2A, 305 in Fig. 3A,  405 in Fig. 4A,  505 in Fig. 5A,  605 in Fig. 6A), the SiGe alloy layer 520 [Fig. 5 & col. 5, ln.8 in Clark] in the trench (i.e., enclosure of 107), and the electrically conductive filling material of second conductivity type (i.e., p-type implant layer 107, col. 6, ln.5) in trench 107. 
Response to Arguments
8.	Applicants’ arguments dated September 21, 2021 have been fully considered but they are unpersuasive.  Applicants argued that “Wada does not disclose that a photodiode is formed by the semiconductor layer, the SiGe alloy layer and the electrically conductive filling material… Wada is silent about the type of conductivity of the semiconductor layer.  The Examiner notes that Wada discloses a photodetector 1000 formed by the semiconductor layer of a first conductivity type (i.e., silicon substrate, Fig. 8C), the SiGe alloy layer 1041 in the trench 1030 [col. 9, ln.23], and the electrically conductive filling material of a second conductivity type (col. 9, ln.26: “succession of layers formed on that initial p-type layer are alternating layers of silicon and SiGe”) in the trench 1030.  Moreover, claims 1 & 16 contain a subject matter “photodiode” which was not described in the specification.  Claims 2-15, depended on and further limited the claim 1, are therefore be unpatentable for the same reasons mentioned above.  The above rejections are proper and therefore made FINAL.
9.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Contact Information
10.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
.
November 25, 2021										    /Calvin Lee/

    PNG
    media_image6.png
    7
    666
    media_image6.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815